Exhibit Firstgold Corp. News Releases Cameron Park, California, May 13, 2008 - Firstgold Corp. (TSX: FGD, OTCBB: FGOC) is pleased to announce that at the open 9:30 am EST Wednesday May 14, 2008 Firstgold's common shares will be posted for trading under the symbol FGD. Firstgold CEO, Steve Akerfeldt said "Our TSX listing is an important milestone for the company as well as a significant accomplishment. Over the past year, we have succeeded in raising approximately $20 million in working capital for the development of our Relief Canyon project.
